Citation Nr: 1142102	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-23 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for a left eye disorder. 

2.  Whether the rating reduction for chronic dermatitis from 30 percent to 10 percent, effective May 1, 2008, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1970 to July 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 and a June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO).  In the February 2008 rating decision, the RO reduced the rating for the Veteran's chronic dermatitis from 30 to 10 percent, effective May 1, 2008, and in the June 2008 rating decision, the RO declined to reopen the previously denied claim for service connection for a left eye disorder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board finds that remand of the Veteran's claims are necessary as the evidence of record indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSDI).  The Board notes that, in December 2008, the RO checked to see if the Veteran was receiving SSDI and determined that he was.  The record shows that the RO made two attempts to obtain copies of the records associated with any SSDI determination, but failed to receive any response from SSDI.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that, where VA has notice that a Veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67  (1996). Here, if there has been no response from the SSA, the RO/AMC should again request the SSA records and, if no records exist, request that the SSA provide a negative response.

The Veteran seeks to reopen a previously denied claim for service connection for a left eye disorder.  A review of the record shows that the RO twice schedule the Veteran for a VA eye examination in conjunction with his claim.  The Veteran failed to show on the dates of examinations scheduled in April 2008 and in May 2008.  In a statement attached to his December 2008 substantive appeal, the Veteran asserted that he informed the RO that he would not be able to attend the May 2008 examination and asked to be rescheduled but he was not.   He further asserts that he is willing to attend a scheduled examination. 

Given the facts of this case, the Board will give the Veteran the benefit of the doubt as to whether he properly canceled the rescheduled May 2008 VA exam.  The Board will deem the December 2008 statement as constituting good cause for his failure to report to the VA examination, and therefore, he is entitled to a rescheduled VA examination. 38 C.F.R. § 3.655 (2011).  On remand, the RO/AMC must either reschedule the Veteran for a VA examination, or provide copy of the examination report of any VA examination already conducted.

The Veteran has appealed the RO decision reducing his rating for chronic dermatitis from 30 percent to 10 percent, effective from May 1, 2008. 

The Board notes that the Veteran's previous rating of 30 percent was in effect for more than five years, and that additional procedural requirements under 38 C.F.R. § 3.344 apply.  The 30 percent evaluation for chronic dermatitis had been in effect from January 15, 2003 to May 1, 2008. 

The provisions of 38 C.F.R. § 3.344 call for caution when determining whether a change in diagnosis represents a progression of an earlier diagnosis; or an error in the prior diagnosis; or a disease entity independent of the service-connected disability.  See 38 C.F.R. § 3.344(a).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination. See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).
Pursuant to the provisions of 38 C.F.R. § 3.344, VA must review the entire record of examinations and medical-industrial history to ensure that the examination report reflecting a change of medical findings or diagnosis is based upon thorough examination, and is as full and complete as the examination upon which the prior rating was authorized.  38 C.F.R. § 3.344(a).  If doubt as to the degree of disability, or the current diagnosis, remains after due consideration of all evidence, the prior rating must be continued pending a reexamination to determine the current nature and severity of the disability.  38 C.F.R. § 3.344(b).

It does not appear that RO considered the provisions of 38 C.F.R. § 3.344 when it adjudicated the Veteran's claim.  While the May 2008 Statement of the Case (SOC) reflects that the RO considered all the medical evidence of record (as indicated by an itemized list of the evidence), it did not specifically account for the provisions of 38 C.F.R. § 3.344 and the Veteran was only provided with a single examination, in August 2007, to assess the severity of his disability during the period under appeal.  The claim must be remanded in order to ensure consideration of 38 C.F.R. § 3.344 and to provide the Veteran with another VA examination.  

In addition, the Board notes the Veteran has not been provided with adequate notice regarding the provisions of 38 C.F.R. §§ 3.105(e) and 3.344 that govern rating reductions.  These provisions were not provided in the May 2008 SOC.  The absence of such regulations in the SOC constitutes a procedural defect requiring correction prior to further Board action on this appeal.  38 C.F.R. § 19.9 (an SOC must contain a summary of the evidence in the case relating to the issue or issues with which the appellant or representative has expressed disagreement; a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and the determination of the agency of original jurisdiction on each issue and the reasons for each such determination with respect to which disagreement has been expressed).

Prior to any examination, the RO/AMC should seek the Veteran's assistance in obtaining any outstanding records of VA and private treatment. 


Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with corrective notice, pertaining to rating reductions, to include notice of 38 C.F.R. §§ 3.105 and 3.344.

2.  Attempt to obtain copies of any SSA disability benefit determinations as well as any copies of the records on which such determinations were based.  A response from SSA, negative or positive, should be associated with the claims file. 

3.  The RO/AMC should ask the Veteran to identify any outstanding records of pertinent VA and private treatment, and obtain those records.  

4.  After all the available records have been associated with the claims folder, the RO/AMC should schedule the Veteran for a VA eye examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests should be accomplished. 

In the examination report, the examiner is asked to address the following: 

a.  Provide a diagnosis of any eye disorder found to be present.  

b.  Indicate whether any identified disorder is a refractive error of the eye and/or a congenital or developmental defect. 

c.  If any identified disorder is determined to be a congenital or development defect, the examiner should state whether the defect was subjected to a superimposed disease or injury that created additional disability, e.g. whether there was a disease or injury to the eye in service, including the 1971 left eye injury that created an additional disability. 

d.  With regard to any identified disorder that is not determined to be a congenital or developmental defect, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that this diagnosed eye disorder had its clinical onset during active service or is related to any in-service disease, event, or injury. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

5.  After undertaking any additional development it deems necessary (including a VA examination), the RO/AMC should readjudicate the propriety of the rating reduction.  In making that determination, the RO/AMC must follow the provisions of 38 C.F.R. § 3.344 and consider whether "improvement" as addressed in the regulation was shown to warrant a reduction.  See 38 C.F.R. § 3.344(a).  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the Veteran's petition to reopen a previously denied claim and increased rating claim on appeal

7.  If the determination of any of the claims remains less than fully favorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case, with the provisions of 38 C.F.R. §§ 3.105(e) and 3.344 included, and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


